Appellate Case: 20-2078     Document: 010110631019      Date Filed: 01/12/2022     Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                        January 12, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  DONNA EVERHART; HARLEY
  EVERHART, individually and as next of
  friend for S. E. and S. E., minor children,

        Plaintiffs - Appellants,

  v.                                                          No. 20-2078
                                                   (D.C. No. 2:17-CV-01134-RB-CG)
  NEW MEXICO CHILDREN YOUTH                                    (D. N.M.)
  AND FAMILY SERVICES; DANA
  BECKER, employee and supervisor for
  Children, Youth and Families Department;
  EVGENIA VALDERAZ, in her official
  capacity and individual capacity,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before McHUGH, MURPHY, and ROSSMAN, Circuit Judges.
                  _________________________________

        After approximately ten years of legal proceedings, a New Mexico court

 awarded custody over Donna and Harley Everhart’s youngest child, S.E. Girl, to an

 adoptive family. The proceedings started after the Everharts’ six-year-old son,


        *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Federal Rule of Appellate Procedure 32.1 and Tenth Circuit Rule 32.1.
Appellate Case: 20-2078    Document: 010110631019         Date Filed: 01/12/2022    Page: 2



 S.E. Boy, began acting out sexually in school and reported that his older brother,

 H.E. Boy, had shared pornography with him and later raped him. Seven years into the

 state court proceedings, the Everharts filed an action in federal court, alleging, in

 part, that the Children Youth and Family Department (“CYFD”), CYFD supervisor

 Dana Becker, and CYFD case worker Evgenia Valderaz had violated their Fourteenth

 Amendment rights to familial association and due process. These defendants moved

 for summary judgment; meanwhile, the Everharts moved for issue preclusion on

 factual matters allegedly resolved during the state court proceedings. A federal

 magistrate judge recommended denying the Motion for Issue Preclusion and granting

 the Motion for Summary Judgment. The Everharts filed an objection to the

 magistrate judge’s recommendations, which addressed some but not all of the

 reasoning advanced by the magistrate judge. The district court adopted the magistrate

 judge’s recommendations, denying the Motion for Issue Preclusion and granting the

 Motion for Summary Judgment.

       For several reasons, we affirm. First, as to the Motion for Issue Preclusion, the

 Everharts failed to adequately object to the magistrate judge’s conclusion that there

 was not privity between parties in the state and federal proceedings and, even if the

 Everharts had raised a proper objection, they could not have demonstrated privity

 relative to Ms. Becker and Ms. Valderaz. Second, the Everharts failed to raise any

 objection to the grant of summary judgment as to Ms. Valderaz. Third, the Everharts

 failed to advance facts capable of supporting a constitutional violation by Ms. Becker



                                             2
Appellate Case: 20-2078    Document: 010110631019         Date Filed: 01/12/2022     Page: 3



 or CYFD. Fourth, where the Everharts have not advanced facts supporting a

 constitutional violation, they cannot proceed on a policy-based claim against CYFD.

                                  I.      BACKGROUND

       Although there was an overlap between the conclusion of the state court

 proceedings and the commencement of the federal court proceedings, we first outline

 the state court proceedings in their entirety, including the allegations giving rise to

 those proceedings. Then we discuss the federal court proceedings.

                             A.        State Court Proceedings

       As of fall 2009, the Everharts had three minor children in their household:

 (1) H.E. Boy, age seventeen; (2) S.E. Boy, age six and in first grade; and

 (3) S.E. Girl, age one. S.E. Boy began acting out sexually at school, including kissing

 and touching female classmates. The school principal met with Ms. Everhart, who

 admitted knowing that when the Everharts were not home, H.E. Boy was sharing

 pornography, including “incestuous pornography,” with S.E. Boy. ROA Vol. II at 32.

 When the school principal suggested the Everharts restrict H.E. Boy’s access to

 pornography by taking the computer keyboard away when H.E. Boy was supervising

 S.E. Boy, Ms. Everhart responded “why would we do that.” Id.

       In spring 2010, S.E. Boy reported to his principal that H.E. Boy “puts his pee-

 pee in my butthole.” Id. at 33. Police and CYFD investigated the allegation.

 Mr. Everhart attributed S.E. Boy’s allegation to a dispute at home over an iPod and

 declined to take steps to prevent H.E. Boy from having direct, unsupervised contact

 with S.E. Boy and S.E. Girl. H.E. Boy, however, confessed to police that he had

                                              3
Appellate Case: 20-2078    Document: 010110631019        Date Filed: 01/12/2022       Page: 4



 “sexually penetrat[ed]” S.E. Boy.1 ROA Vol. I at 275. A sexual assault nurse

 performed a sexual assault examination on S.E. Boy, at which Ms. Everhart was

 present. During the examination, S.E. Boy engaged in a series of sexual behaviors.

 And, according to the nurse, when S.E. Boy began masturbating, Ms. Everhart

 “nodded her head with approval” and commented about the size of S.E. Boy’s penis,

 stating “isn’t he hung.”2 ROA Vol. II at 36. S.E. Boy also told the sexual assault

 nurse that “we have taken pictures of privates, and we print them off upstairs,”

 seemingly a reference to the Everharts taking nude pictures of at least S.E. Boy. ROA

 Vol. I at 276; see also ROA Vol. II at 38 (S.E. Boy later telling a social worker that

 his mother and father took pictures of him naked).

       On June 11, 2010, the City of Hobbs Police Department executed a search

 warrant at the Everharts’ home, finding Ms. Everhart, H.E. Boy, S.E. Boy, and

 S.E. Girl in the home and seizing a computer from the Everharts’ residence. CYFD

 removed S.E. Boy and S.E. Girl from the Everharts’ home. CYFD filed an abuse and

 neglect petition against the Everharts, alleging the Everharts failed to supervise and

 protect their children. The Everharts admitted the allegations in the petition and



       1
         Subsequent to CYFD commencing the state court proceedings against the
 Everharts, H.E. Boy pleaded guilty to criminal charges related to his sexual offenses
 against S.E. Boy and was sentenced as a juvenile offender.
       2
         In the state court proceeding, Ms. Everhart denied that she had this response
 and made this statement. Recognizing this denial creates a dispute of fact regarding
 Ms. Everhart’s response but not regarding what the nurse reported, we include this
 information not for its truth but to outline the evidence before Ms. Becker and CYFD
 during the state court proceedings.
                                            4
Appellate Case: 20-2078    Document: 010110631019        Date Filed: 01/12/2022      Page: 5



 pleaded no contest. The state trial court ordered S.E. Boy and S.E. Girl placed in the

 legal and physical custody of CYFD. CYFD initially presented a permanency plan of

 reunification and the Everharts were permitted to have supervised visits with S.E.

 Boy and S.E. Girl.

       A search of the computer seized from the Everharts’ residence, however,

 revealed additional disturbing evidence regarding the Everharts’ parental suitability.

 Specifically, a forensic analysis of the computer showed the computer contained over

 1,000 pornographic images, including several images authorities identified as

 suspected child pornography.3 Further, although authorities could not positively

 conclude who had accessed the suspected child pornography images, authorities

 connected the computer log-in account containing the images to Mr. Everhart, as the

 account also contained Mr. Everhart’s work files. In light of this discovery, the state

 trial court terminated the Everharts’ supervised visits. Further, a social worker

 interviewed S.E. Boy, during which S.E. Boy revealed (1) “he has watched sex on

 T.V., and on the computer with his mother and father”; (2) he learned “‘it’s okay for

 kids to have sex with adults as long as they (the kids) say yes’”; and (3) he “‘put [his]

 private on [S.E. Girl’s] butt’” and wanted to “‘teach his sister about sex.’” ROA Vol.

 II at 38, 71–72 (quoting S.E. Boy). S.E. Boy also reiterated his allegation that “his

 mother and father took pictures of him naked.” Id. at 38.


       3
          The images were identified as suspected or possible child pornography and
 not as identifiable images of child pornography because the images on the computer
 did not match any of the images of child pornography in the New Mexico Center for
 Missing and Exploited Children database.
                                            5
Appellate Case: 20-2078     Document: 010110631019         Date Filed: 01/12/2022      Page: 6



        Accounting for this new information, from July 2011 through December 2013,

 CYFD’s permanency plan for S.E. Boy and S.E. Girl fluctuated between reunification

 and adoption with the termination of the Everharts’ parental rights. In December

 2013, CYFD settled on a permanency plan of adoption with the termination of the

 Everharts’ parental rights. In 2015, the state trial court issued an order terminating

 the Everharts’ parental rights as to S.E. Girl. The state trial court based its

 termination decision on a finding of “presumptive abandonment.” New Mexico ex rel.

 Children, Youth & Families Dep’t v. Donna E., 406 P.3d 1033, 1035 (N.M. Ct. App.

 2017). On appeal, the New Mexico Court of Appeals vacated the state trial court’s

 termination of the Everharts’ parental rights as to S.E. Girl, concluding there was not

 adequate record support for the conclusion the Everharts had presumptively

 abandoned S.E. Girl. Id. at 1044–47.

        In April 2018, the state trial court held a remand hearing regarding what was in

 the best interest of S.E. Girl. In August 2018, the state trial court issued an order

 concluding that, based on the Everharts’ course of conduct, moral delinquency, and

 inability to provide care and protection for S.E. Girl, it was in S.E. Girl’s best interest

 to award custody of S.E. Girl to an adoptive family with whom S.E. Girl had bonded.

 This time, in December 2019, the New Mexico Court of Appeals affirmed the state

 trial court’s order as to S.E. Girl. The Everharts filed a petition for a writ of certiorari

 with the Supreme Court of the State of New Mexico, which that court denied on

 March 31, 2020, thus bringing the state court proceedings to a close.



                                              6
Appellate Case: 20-2078    Document: 010110631019         Date Filed: 01/12/2022      Page: 7



                           B.     Federal Court Proceedings

       In November 2017, following the New Mexico Court of Appeals’s initial

 vacatur of the termination of their parental rights over S.E. Girl, but before the

 remand hearing, the Everharts commenced this federal action. Through a Second

 Amended Complaint, the Everharts advanced claims under 42 U.S.C. § 1983 for

 deprivation of the Fourteenth Amendment rights to familial association and

 procedural due process against (1) CYFD; (2) Ms. Becker, the CYFD supervisor

 assigned to the Everharts’ case; and (3) Ms. Valderaz, a CYFD case worker.4 CYFD,

 Ms. Becker, and Ms. Valderaz filed an answer to the Everharts’ Second Amended

 Complaint.

       At the motion practice stage, the Everharts filed a Motion for Issue Preclusion;

 meanwhile, CYFD, Ms. Becker, and Ms. Valderaz filed a Motion for Summary

 Judgment. The district judge referred the motions to a magistrate judge for proposed

 findings of facts and recommended dispositions. The magistrate judge recommended

 denying the Everharts’ Motion for Issue Preclusion and granting CYFD’s,

 Ms. Becker’s, and Ms. Valderaz’s Motion for Summary Judgment. The Everharts

 objected to the magistrate judge’s findings and recommendations, contesting some,

 but not all, of the magistrate judge’s reasoning. The district court adopted the

 magistrate judge’s findings and recommendations.


       4
        The Everharts’ initial complaint also named two police detectives, the City of
 Hobbs, and the City of Hobbs Police Department as defendants. The Everharts
 reached a settlement agreement with these defendants.

                                             7
Appellate Case: 20-2078     Document: 010110631019         Date Filed: 01/12/2022     Page: 8



        The Everharts filed a notice of appeal from the district court’s order. At the

 time of the notice of appeal, the Everharts had reached a settlement with the City of

 Hobbs, but the district court had not entered a final judgment as to the City of Hobbs.

 This court alerted the parties of a potential jurisdictional defect as a result of the

 pending claim against the City of Hobbs. The Everharts returned to district court, and

 the district court entered a final order resolving the claims against the City of Hobbs.

 The Everharts did not, thereafter, file a new notice of appeal.

                                 II.    JURISDICTION

        Two jurisdictional matters warrant brief discussion. First, “[a]s a general

 matter, the courts of appeal have jurisdiction only to review the ‘final decisions’ of

 district courts.” Miller v. Basic Research, LLC, 750 F.3d 1173, 1175 (10th Cir. 2014)

 (quoting 28 U.S.C. § 1291). “A final judgment is one that terminates all matters as to

 all parties and causes of action.” Utah v. Norton, 396 F.3d 1281, 1286 (10th Cir.

 2005) (internal quotation marks omitted). Because the Everharts’ claims against the

 City of Hobbs remained pending when the district court entered its order denying

 their Motion for Issue Preclusion and granting summary judgment to CYFD,

 Ms. Becker, and Ms. Valderaz, the order appealed was not a final judgment.

        However, “an otherwise nonfinal decision becomes final and appealable if the

 district court adjudicates all remaining claims against all remaining parties before the

 appellate court acts to dismiss the appeal . . . for lack of jurisdiction.” Harbert v.

 Healthcare Servs. Grp., Inc., 391 F.3d 1140, 1146 (10th Cir. 2004). Thus, upon the

 district court entering its order as to the City of Hobbs, its earlier order denying the

                                              8
Appellate Case: 20-2078     Document: 010110631019        Date Filed: 01/12/2022     Page: 9



 Motion for Issue Preclusion and granting summary judgment became an appealable

 order. And our case law holds that an appellant need not file a new notice of appeal

 once finality occurs so long as the original, premature appeal remains pending. See

 id. (“The district court’s nonfinal decision therefore became final as a result of the

 post-appeal proceedings in the district court. We hold that the notice of appeal filed

 in this case was effective to confer appellate jurisdiction over the district

 court’s . . . Order.”). Therefore, the absence of a new notice of appeal filed following

 the final resolution of the Everharts’ action as against the City of Hobbs does not

 deprive this court of jurisdiction over the appeal.

       Second, CYFD, Ms. Becker, and Ms. Valderaz argue we lack jurisdiction over

 the district court’s denial of the Everharts’ Motion for Issue Preclusion. CYFD,

 Ms. Becker, and Ms. Valderaz are correct to the extent they assert a ruling denying

 issue preclusion does not resolve any claim against any party, no less all claims

 against all parties. But what CYFD, Ms. Becker, and Ms. Valderaz disregard is that

 once a final judgment enters, an appellate court may “review all stages of the

 proceeding that effectively may be reviewed and corrected.” Cohen v. Beneficial

 Indus. Loan Corp., 337 U.S. 541, 546 (1949). And we can effectively review the

 district court’s denial of the Motion for Issue Preclusion. Assuming the Everharts

 were correct that the district court erred in denying their motion, we could reverse the

 denial of their motion, vacate the grant of summary judgment, and remand for the

 district court to reconsider summary judgment after application of principles of issue



                                             9
Appellate Case: 20-2078    Document: 010110631019        Date Filed: 01/12/2022    Page: 10



  preclusion. Accordingly, we have appellate jurisdiction to review the district court’s

  denial of the Everharts’ Motion for Issue Preclusion

                                  III.    DISCUSSION

        First, we discuss the requirement that a party advance objections to a

  magistrate judge’s findings and recommendations or be bound by the firm waiver

  rule. Second, we consider the denial of the Everharts’ Motion for Issue Preclusion.

  Third, we analyze the grant of summary judgment to CYFD, Ms. Becker, and

  Ms. Valderaz.

                                A.       Firm Waiver Rule

        We have “adopted a firm waiver rule under which a party who fails to make a

  timely objection to the magistrate judge’s findings and recommendations waives

  appellate review of both factual and legal questions.” Morales-Fernandez v. INS, 418

  F.3d 1116, 1119 (10th Cir. 2005). “[A] party’s objections to the magistrate judge’s

  report and recommendation must be both timely and specific to preserve an issue for

  de novo review by the district court or for appellate review.” United States v. One

  Parcel of Real Property, 73 F.3d 1057, 1060 (10th Cir. 1996). Thus, where a litigant

  objects to some findings or recommendations by a magistrate judge but fails to object

  to other findings or recommendations, the litigant waives appellate review as to the

  unobjected to findings and recommendations. Port City Props. v. Union Pac. R.R.

  Co., 518 F.3d 1186, 1190 n.1 (10th Cir. 2008). Finally, the firm waiver rule applies

  even where, despite the absence of a timely objection, a district court undertakes



                                             10
Appellate Case: 20-2078     Document: 010110631019        Date Filed: 01/12/2022    Page: 11



  review of a finding or recommendation offered by a magistrate judge. Vega v.

  Suthers, 195 F.3d 573, 579–80 (10th Cir. 1999).

                            B.     Motion for Issue Preclusion

        We review the “legal question of whether issue preclusion bars the relitigation

  of [an] issue . . . de novo.” Bell v. Dillard Dep’t Stores, Inc., 85 F.3d 1451, 1453

  (10th Cir. 1996); see also Guttman v. Khalsa, 669 F.3d 1101, 1109 (10th Cir. 2012)

  (“We review de novo the district court’s application of the doctrine of collateral

  estoppel, which is also known as issue preclusion.”). It has long been settled in the

  § 1983 context “that a federal court must give to a state-court judgment the same

  preclusive effect as would be given that judgment under the law of the State in which

  the judgment was rendered.” Migra v. Warrant City Sch. Dist. Bd. of Educ., 465 U.S.

  75, 81 (1984). The Everharts seek to rely upon a New Mexico state court decision

  such that New Mexico issue preclusion law governs.

        Under New Mexico law, issue preclusion applies to foreclose relitigation if:

        (1) the party to be estopped was a party to the prior proceeding, (2) the
        cause of action in the case presently before the court is different from
        the cause of action in the prior adjudication, (3) the issue was actually
        litigated in the prior adjudication, and (4) the issue was necessarily
        determined in the prior litigation

  Ideal v Burlington Res. Oil & Gas Co. LP, 233 P.3d 362, 365–66 (N.M. 2010)

  (quoting Shovelin v. Cent. N.M. Elec. Coop., Inc., 850 P.2d 996, 1000 (N.M. 1993)).5


        5
           New Mexico Court of Appeals’ decisions, prior to Ideal v. Burlington
  Resources Oil & Gas Co. LP, 233 P.3d 362 (N.M. 2010), state the first element
  slightly differently and indicate that the New Mexico Supreme Court adopted a more
  flexible, “modern” approach that “dispens[ed] with the ‘same parties’ requirement”
                                             11
Appellate Case: 20-2078    Document: 010110631019        Date Filed: 01/12/2022    Page: 12



  Relative to the first element, “the doctrine of offensive collateral estoppel may be

  applied when a plaintiff seeks to foreclose the defendant from litigating an issue the

  defendant has previously litigated unsuccessfully regardless of whether plaintiff was

  privy to the prior action.” Silva v. State, 745 P.2d 380, 384 (N.M. 1987). However, a

  party may use issue preclusion offensively only “when the court deems it

  fundamentally fair to the parties.” Cherpelis v. Cherpelis, 914 P.2d 637, 641 (N.M.

  Ct. App. 1996). Relative to the fourth element, an issue is “necessarily determined” if

  it is resolved through a judgment that has become final. State ex rel. Martinez v.

  Kerr-McGee Corp., 898 P.2d 1256, 1260 (N.M. Ct. App. 1995).

        The Everharts moved to preclude relitigation on seventy-three items they

  contended “[t]he Fifth Judicial District Court and the New Mexico Court of Appeals

  in Cause [sic] Number D-506-JQ-2010-15-C ha[d] determined.” ROA Vol. I at 181.

  In October 2019, when the Everharts moved for issue preclusion, the Everharts’

  appeal of the state trial court’s order awarding custody over S.E. Girl to an adoptive

  family pended before the New Mexico Court of Appeals. On March 10, 2020, three

  weeks before the Supreme Court of the State of New Mexico denied the Everharts’



  by allowing “privity” with a party from an earlier litigation to satisfy the first
  element. Reeves v. Wimberly, 755 P.2d 75, 78 (N.M. Ct. App. 1988) (citing Silva v.
  State, 745 P.2d 380, 384 (N.M. 1987)). While in Reeves the statement about privity
  of parties satisfying the first element is consistent with recent decisions by the New
  Mexico Court of Appeals, see e.g., Larsen v. Farmington Mun. Schs., 242 P.3d 493,
  496 (N.M. Ct. App. 2010), Ideal is the most recent New Mexico Supreme Court case
  we located that announces the elements of issue preclusion. Nonetheless, because the
  Everharts have made no effort to satisfy the more flexible privity threshold, we
  proceed under the assumption that privity of parties can satisfy the first element.
                                            12
Appellate Case: 20-2078     Document: 010110631019        Date Filed: 01/12/2022      Page: 13



  petition for a writ of certiorari, the magistrate judge issued her findings and

  recommendations. The magistrate judge recommended denying the Everharts’

  Motion for Issue Preclusion because (1) the state court action was not final where the

  writ of certiorari pended, and (2) the Everharts had not established that Ms. Becker

  and Ms. Valderaz were parties to the state action or in privity with CYFD.

        The Everharts’ objection to the magistrate judge’s finding contained a

  boilerplate assertion that they satisfied the four elements for issue preclusion:

        The Plaintiffs under New Mexico Law have demonstrated the four (4.)
        elements of Issue Preclusion, (1.) that being the Parties in the current
        action, were the same and in privity with the Parties in the current
        action; (2.) The subject matter of the two (2.) actions are different;
        (3.) the ultimate facts were actually litigated and; (4.) the facts were
        determined by the Court.

  Id. at 410. And the Everharts contended the ongoing state proceedings did not

  deprive the state trial court’s ruling of finality because the ongoing proceedings “only

  adresse[d] the issues of termination, and what is in the best interest of the minor

  [c]hildren.” Id. But the Everharts neither explained how Ms. Becker and

  Ms. Valderaz were in privity with CYFD, nor cited any case law for this proposition

  regarding privity. Nor did they offer any support for the proposition that a judgment

  could be final during the pendency of an appeal or alert the district court that the

  Supreme Court of the State of New Mexico had denied their petition for certiorari.

  See id. at 409–10.

        The district court adopted the magistrate judge’s recommended denial of the

  Motion for Issue Preclusion. The district court faulted the Everharts for not following


                                             13
Appellate Case: 20-2078     Document: 010110631019         Date Filed: 01/12/2022    Page: 14



  the local rules and for not including record citations and citations to authority in

  support of their motion or their objections to the magistrate judge’s findings and

  recommendations. The district court next concluded the Everharts failed to

  adequately object to the magistrate judge’s conclusion that Ms. Becker and

  Ms. Valderaz were not in privity with CYFD. And, based on this deficiency, the

  district court determined it was unnecessary to address the merits of the Everharts’

  other objections.

        For three reasons, we affirm the district court’s denial of the Everharts’

  Motion for Issue Preclusion. First, specific to issue preclusion against Ms. Becker

  and Ms. Valderaz, the Everharts failed to advance a sufficient and specific objection

  to the magistrate judge’s conclusion that these two defendants were not in privity

  with CYFD. Accordingly, the firm waiver rule precludes appellate review of the

  denial of the Everharts’ Motion for Issue Preclusion as to Ms. Becker and

  Ms. Valderaz. Second, on appeal, the Everharts do not address either of the district

  court’s bases for denying their Motion for Issue Preclusion—that they did not follow

  the local rules and did not adequately object to the magistrate’s reasoning regarding

  the lack of privity. This omission on appeal is sufficient to affirm the district court’s

  denial of the motion. See Bronson v. Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007)

  (“[T]he omission of an issue in an opening brief generally forfeits appellate

  consideration of that issue.”). Third, relative to Ms. Becker and Ms. Valderaz in their

  individual capacities, even if the Everharts had raised and properly pursued an

  objection to the magistrate judge’s conclusion on privity, such an argument could not

                                              14
Appellate Case: 20-2078    Document: 010110631019        Date Filed: 01/12/2022     Page: 15



  prevail. Ms. Becker and Ms. Valderaz were not parties to the state custody

  proceedings. And “privity does not exist where an initial lawsuit is brought against an

  employer and a second lawsuit is then brought against an employee acting in his or

  her individual capacity.” Deflon v. Sawyers, 137 P.3d 577, 640 (N.M. 2006). For

  these three reasons, we affirm the denial of the Everharts’ Motion for Issue

  Preclusion.

                          C.    Motion for Summary Judgment

        We start by stating the applicable standard of review before turning to the

  standard governing the qualified immunity defense advanced by Ms. Becker.6 Then

  we analyze whether the Everharts advanced facts capable of supporting a

  constitutional violation against CYFD or Ms. Becker and overcoming Ms. Becker’s

  qualified immunity defense. Finally, we address the Everharts’ policy-based claim

  against CYFD.

  1.    Standard of Review

        We review the district court’s rulings on summary judgment de novo, applying

  the same standard as the district court. See Universal Underwriters Ins. Co. v.

  Winton, 818 F.3d 1103, 1105 (10th Cir. 2016). Summary judgment is appropriate if

  “there is no genuine dispute as to any material fact and the movant is entitled to



        6
          Ms. Valderaz also advanced a qualified immunity defense. However, as noted
  by the district court, the Everharts did not raise any objection to the magistrate
  judge’s recommended grant of summary judgment in Ms. Valderaz’s favor. Applying
  the firm waiver rule, we affirm the district court’s grant of summary judgment in
  favor of Ms. Valderaz in her individual capacity.
                                            15
Appellate Case: 20-2078     Document: 010110631019         Date Filed: 01/12/2022       Page: 16



  judgment as a matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477

  U.S. 317, 322–23 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

  On appeal, we “examine the record and all reasonable inferences that might be drawn

  from it in the light most favorable to the non-moving party.” Merrifield v. Bd. of

  Cnty. Comm’rs, 654 F.3d 1073, 1077 (10th Cir. 2011) (quotation marks omitted).

  2.    Qualified Immunity Standard

        To overcome a qualified immunity defense, “the onus is on the plaintiff to

  demonstrate ‘(1) that the official violated a statutory or constitutional right, and

  (2) that the right was clearly established at the time of the challenged conduct.’”

  Quinn v. Young, 780 F.3d 998, 1004 (10th Cir. 2015) (quoting Ashcroft v. al-Kidd,

  563 U.S. 731, 735 (2011)). As the plaintiff must satisfy both prongs of this analysis,

  a court may address the prongs in any order. Id. “In order for a constitutional right to

  be clearly established, the contours of the right must be sufficiently clear that a

  reasonable official would understand that what he is doing violates that right.” Id. at

  1004–05 (internal quotation marks omitted). “A plaintiff may satisfy this standard by

  identifying an on-point Supreme Court or published Tenth Circuit decision;

  alternatively, the clearly established weight of authority from other courts must have

  found the law to be as the plaintiff maintains.” Id. at 1005 (internal quotation marks

  omitted). While “the Supreme Court has ‘repeatedly told courts not to define clearly

  established law at a high level of generality,’” it has also explained that “‘officials

  can still be on notice that their conduct violates established law even in novel factual

  circumstances.’” Id. (first quoting al-Kidd, 563 U.S. at 742, then quoting Cortez v.

                                              16
Appellate Case: 20-2078      Document: 010110631019        Date Filed: 01/12/2022       Page: 17



  McCauley, 478 F.3d 1108, 1115 (10th Cir. 2007) (en banc)). Ultimately, though, this

  court must assess whether “existing precedent [has] placed the statutory or

  constitutional question beyond debate.” Id. (quoting al-Kidd, 563 U.S. at 741).

  3.     Fourteenth Amendment Deprivation of Right to Familial Association

         Within the context of the Fourteenth Amendment, one of the “oldest of the

  fundamental liberty interests recognized by [the Supreme] Court” is “the interest of

  parents in the care, custody, and control of their children.” Troxel v. Granville, 530

  U.S. 57, 65 (2000). This “includes the right of parents to ‘establish a home and bring

  up children.’” Id. (quoting Meyer v. Nebraska, 262 U.S. 390, 399 (1923)). In accord

  with this, “[t]he government’s forced separation of parent from child, even for a short

  time, represents a serious impingement on a parent’s right to familial association.”

  Thomas v. Kaven, 765 F.3d 1183, 1195 (10th Cir. 2014) (internal quotation marks

  omitted). But “[r]egardless of the intensity of a familial association claim, our cases

  establish that the right is not absolute” and “must be weighed against the state’s

  interest in protecting a child’s health and safety in order to determine whether the

  state actors unduly burdened that right in a given case.” Id. at 1196 (emphasis added)

  (citing Youngberg v. Romeo, 457 U.S. 307, 320–21 (1982)). Thus,

         [t]o state a claim for the deprivation of the right of familial association,
         [plaintiffs must demonstrate] that (1) defendants intended to deprive
         them of their protected relationship with their [child] and that
         (2) balancing [their] interest in their protected relationship with [their
         child] against the state’s interest in [the child’s] health and safety,
         defendants either unduly burdened plaintiffs’ protected relationship or
         effected an unwarranted intrusion into that relationship.

  Id. (citations omitted).

                                              17
Appellate Case: 20-2078    Document: 010110631019         Date Filed: 01/12/2022      Page: 18



        Viewing the facts in the light most favorable to the Everharts, the Everharts

  have not established a constitutional violation. The record is replete with evidence

  that the Everharts’ continued custody over and involvement in the lives of their

  children presented grave danger to the physical and mental wellbeing of S.E. Boy and

  S.E. Girl. The Everharts displayed a disturbing and continual disinterest in regulating

  the sexual proclivities of H.E. Boy toward S.E. Boy, allowing H.E. Boy’s actions to

  escalate to the rape of S.E. Boy. Furthermore, the uncovering of possible images of

  child pornography from a computer seized from the Everharts’ residence,

  Ms. Everhart’s alleged behavior during the sexual assault examination, and

  S.E. Boy’s allegations that the Everharts took nude pictures of him and exposed him

  to sexually explicit materials provide a strong basis for Ms. Becker’s and CYFD’s

  decision to seek the termination of parental rights.7 Overall, given the evidence

  available to CYFD and Ms. Becker, the state’s interest in pursuing removal and

  termination easily outweighed the Everharts’ interest in maintaining a relationship

  with S.E. Boy and S.E. Girl.

        However, even if the Everharts could establish a constitutional violation, none

  of the cases identified by the Everharts would satisfy the “clearly established”

  requirement for overcoming Ms. Becker’s qualified immunity defense. The Everharts


        7
           While the truth of these allegations may be in dispute, the existence of the
  allegations and some evidence supporting the allegations is not. Thus, while it was
  ultimately up to the state courts to adjudicate the truth of the allegations and the
  Everharts’ parental fitness, the existence of some evidence substantiating these very
  serious allegations supports the state’s interest in intervening and the actions taken by
  CYFD and Ms. Becker.
                                             18
Appellate Case: 20-2078     Document: 010110631019         Date Filed: 01/12/2022     Page: 19



  appear to cite four cases in their appellate brief. First, the Everharts cite Thomas.

  Although Thomas involved a claim involving the interference with familial

  association, it arose within the context of the commitment of a child for medical care

  over a parent’s objection. Id. at 1196. The facts of Thomas, quite obviously, have

  little relationship to the removal of children from a home in the face of the

  allegations against the Everharts. Second, the Everharts cite PJ ex rel. Jensen v.

  Wagner, 603 F.3d 1182 (10th Cir. 2010). Jensen, however, involved a child who was

  never removed from the parents’ home, and this court held there was no

  constitutional violation. Id. at 1199. Accordingly, Jensen was incapable of placing

  Ms. Becker on notice of when a state official violates the right of familial

  association. Third, the Everharts cite Graves v. Thomas, 450 F.3d 1215 (10th Cir.

  2006). Graves is further afield than Jensen as it involved a § 1983 claim alleging a

  Fourth Amendment violation based on an officer using excessive speed when

  pursuing a fleeing suspect. Id. at 1217. Fourth, and finally, the Everharts cite Malik v.

  Arapahoe County & Social Services, 191 F.3d 1306 (10th Cir. 1999). Although

  mildly on point, Malik did not rest on facts sufficiently akin to those of this case so

  as to satisfy the “clearly established” prong. To be sure, Malik involved a holding

  that a state official violated a parent’s right to familial association. Id. at 1315–16.

  But Malik arose from a state official making misrepresentations and omitting facts

  when obtaining a court order removing the child from the parental home. Id. at 1316.

  The Everharts do not point to any record evidence that Ms. Becker made intentional

  misrepresentations during the state court proceedings. Accordingly, where none of

                                              19
Appellate Case: 20-2078      Document: 010110631019          Date Filed: 01/12/2022      Page: 20



  the cases cited by the Everharts involve facts sufficiently similar to the facts of this

  case and Ms. Becker’s conduct was not so obviously unconstitutional so as to place

  its legality beyond debate, the Everharts also fail to sustain their burden under the

  “clearly established” prong of the qualified immunity analysis. Therefore, we affirm

  the district court’s grant of summary judgment on the Everharts’ familial association

  claim.

  4.       Fourteenth Amendment Procedural Due Process

           “An expectation of receiving process is not, without more, a liberty interest

  protected by the Due Process Clause.” Elliott v. Martinez, 675 F.3d 1241, 1245 (10th

  Cir. 2012) (quoting Olim v. Wakinekona, 461 U.S. 238, 250 n.12 (1983)). “Process is

  not an end in itself, . . . [i]ts constitutional purpose is to protect a substantive interest

  to which the individual has a legitimate claim of entitlement.” Id. (quoting Olim, 461

  U.S. at 250). “The core of due process is the right to notice and a meaningful

  opportunity to be heard.” Id. (quoting LaChance v. Erickson, 522 U.S. 262, 266

  (1998)). It is also clearly established that “a parent has a liberty interest in familial

  association and privacy that cannot be violated without adequate pre-deprivation

  procedures.” Malik, 191 F.3d at 1315.

           For two reasons, the Everharts have not advanced evidence capable of

  supporting a constitutional violation. First, the record makes clear that the New

  Mexico courts provided them more than adequate notice and an opportunity to be

  heard. The initial proceeding solidifying the removal of S.E. Boy and S.E. Girl

  occurred through an abuse and neglect petition to which the Everharts admitted the

                                               20
Appellate Case: 20-2078     Document: 010110631019         Date Filed: 01/12/2022     Page: 21



  facts and pleaded no contest. The state trial court held a plethora of hearings during

  the course of the proceedings, including eleven hearings over the last three years of

  the state proceedings. Further, the Everharts received the process of two appeals to

  the New Mexico Court of Appeals and the opportunity to petition the Supreme Court

  for the State of New Mexico for a writ of certiorari. Second, to the extent the

  Everharts hinge their claim on CYFD and Ms. Becker needing to work with them on

  a reunification plan, the Everharts cite no case law placing such a due process

  requirement on a state agency or an individual supervisor within the agency. See Fed.

  R. App. P. 28(a)(8)(A) (requiring “citations to the authorities” that support an

  appellant’s contentions). Nor do we hold one exists where, under the facts of this

  case as discussed relative to the familial association claim, the state’s interests in

  protecting the welfare of minor children easily outweighed the Everharts’ familial

  association interest. Accordingly, we affirm the district court’s grant of summary

  judgment on the Everharts’ due process claim.

  5.     Policy-Based Claim against CYFD

         In addition to naming CYFD as a defendant in the familial association and due

  process claims, the Everharts contend in their opening brief to this court that CYFD

  has adopted an unconstitutional policy that resulted in the removal of S.E. Boy and

  S.E. Girl, as well as the continued impingement of their legal custody over these two

  children. As an initial matter, we question whether the Everharts adequately alleged a

  policy-based claim where the word “policy” does not appear anywhere in their

  Second Amended Complaint. But, assuming the Everharts properly alleged a policy-

                                              21
Appellate Case: 20-2078    Document: 010110631019        Date Filed: 01/12/2022     Page: 22



  based claim, to advance a § 1983 claim against a governmental entity based on the

  entity’s policy, a plaintiff must prove (1) a governmental employee “committed a

  constitutional violation,” and (2) the governmental “policy or custom was the moving

  force behind the constitutional deprivation,” Myers v. Okla. Cnty. Bd. of Cnty.

  Comm’rs, 151 F.3d 1313, 1316 (10th Cir. 1998). As a result of the first requirement,

  a governmental entity “cannot be held liable under section 1983 for the acts of an

  employee if . . . [the] employee committed no constitutional violation.” Id. (citing

  City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (per curiam)).

        Based on our earlier conclusions that the Everharts failed to advance evidence

  capable of supporting the proposition that Ms. Becker violated their constitutional

  rights, the policy-based claim against CYFD necessarily fails. Accordingly, we

  affirm the district court’s grant of summary judgment in favor of CYFD on any

  policy-based claim raised by the Everharts.

                                  IV.   CONCLUSION

        We AFFIRM the district court’s denial of the Everharts’ Motion for Issue

  Preclusion and its grant of summary judgment in favor of CYFD, Ms. Becker, and

  Ms. Valderaz.


                                              Entered for the Court


                                              Carolyn B. McHugh
                                              Circuit Judge




                                            22